number release date id office uilc cca_2009031811582462 ---------------------------- from ------------------------- sent wednesday date am to ------------------- cc subject re gl-1 materials yes we can sec_6502 provides that if a timely proceeding in court for the collection of a tax is commenced the period during which a tax may be collected by levy is extended until the liability becomes unenforceable sec_6502 is read in connection with sec_6322 which provides that the tax_lien continues until the liability for the amount so assessed or judgment against the taxpayer arising out of such liability is satisfied or becomes unenforceable by reason of lapse of time the administrative levy power referred to in sec_6502is based on the continued existence of federal_tax_lien which is made possible by the judgment when a tax_assessment is reduced to judgment the lien does not merge into the judgment but continues to exist independently 888_f2d_725 11th cir tax_lien was incorporated but not merged with judgment and could be enforced at any time 823_f2d_911 6th cir t ax assessment liens unlike most liens under state law continue to exist independently of the suit or judgment which has extended their existence 424_f2d_1142 9th cir suit to recover judgment on liability underlying tax assessments brought before expiration of six-year limitation period in sec_6502 extended life of liens beyond the initial six-year period united_states v hodes f 2d 2nd cir judgment in government’s favor extended the life of assessment liens beyond the six-year period in sec_6502 having said all of this i can see how the slide could be misleading change it to say levy based on the federal_tax_lien it might be best to
